Citation Nr: 1235889	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Duputrens contractions of the right hand.

2.  Entitlement to a compensable (greater than 0 percent) initial disability rating for bilateral hearing loss. 

3.  Entitlement to a compensable disability rating for skin lesions of the forearms with scars.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1974 to August 1974, June 1975 to July 1979, July 1979 to November 1992, and November 2004 to June 2006, with intermittent service in the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The issue of service connection for Duputrens contractions of the left hand has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran is presumed sound upon entry into a period of active service where no disability is noted on entry into service.

2. The Veteran experienced symptoms of Duputrens contractions of the right hand during his period of active service from November 2004 to June 2006 and a diagnosis of Duputrens was noted upon separation from active duty in June 2006.

3. The Veteran's current diagnosis of Duputrens contractions had its onset during service and is therefore causally and etiologically related to service.

4.  The Veteran's hearing manifested by no more than Level I hearing acuity in the right ear and no more than Level II hearing acuity in the left ear with minimum speech recognition scores of 94 percent in the right ear and 92 percent in the left ear.

5.  The Veteran's skin lesions of the forearms with scars did not manifest with deep or non-linear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Duputrens contractions of the right hand have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  The criteria for a compensable disability rating for skin lesions of the forearms with scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for bilateral hearing loss and skin lesions arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding those issues.  

In this decision, the Board grants service connection for Duputrens contractions of the right hand, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service Connection - Duputrens Contractions

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24), the term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The Board notes that there is no entrance examination of record for the period of active service beginning November 2004.  The Board acknowledges that the Veteran noted a history of right hand impairment on his November 2004 active duty report of medical history.  However, as noted above, "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Veteran was afforded a medical examination in November 2004 around the time of his entrance into active duty service.  The examiner noted that the Veteran's upper extremities, other musculoskeletal system, and neurologic system were clinically normal upon examination.  

The Board acknowledges a June 2004 VA treatment record indicating a right hand disability for the prior four years and the Veteran's original claim indicating that he injured his palm while in the reserves in March 2000.  Even if the Veteran's statements and the June 2004 treatment record indicated a pre-existing disability, there is no evidence that the disability was not aggravated beyond the natural progression of the disease during service.  The Veteran was treated for his disability during service.  He also reported on a June 2005 report of medical assessment that his Duputrens was worse and now included his left hand.  Additionally, although the disability was not found on examination in November 2004, the disability presented to such a degree as to be noted on the June 2006 retirement report of medical examination.  The Board does not find any clear and unmistakable evidence that the Veteran's disability was not aggravated during service. Therefore, the presumption of soundness applies.  
 
As the Veteran did not have a preexisting disability under the presumption of soundness regulations but did have complaints and treatment for Duputrens contractions during active service and a finding of Duputrens contractions at separation from active service, the Board finds that service connection for Duputrens contractions is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).


Higher Initial Ratings - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Higher Initial Rating - Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Veteran was afforded a VA audiological examination in August 2003.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
5
30
60
LEFT
20
15
25
65

The pure tone averages were 28 on the right and 31 on the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The examiner noted bilateral moderate high frequency sensorineural hearing loss above 3K Hz bilaterally.

In November 2004, the Veteran was afforded an audiogram in conjunction with his Marine Corps reserves service.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
35
65
LEFT
25
20
25
65

The pure tone averages were 31 decibels for the right ear and 34 decibels for the left ear.  Speech recognition testing was not performed.
  
In April 2006, the Veteran received an audiogram that was recorded on his retirement physical related to his marine reserve retirement.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
45
65
LEFT
20
15
20
60

The pure tone averages were 34 decibels for the right ear and 29 decibels for the left ear.  Speech recognition testing was not performed.  

The Veteran was afforded another VA audiological examination in February 2011.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
20
75
70
LEFT
35
45
90
90

The pure tone averages were 45 on the right and 65 on the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The examiner noted normal to severe sensorineural hearing loss on the right and mild to profound sensorineural hearing loss on the left.  

As the audiological findings do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies and does not show 70 decibels or more at 2000 Hertz, the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from August 2003 to Table VI, the right and left ears are each assigned a Level I.  When applying the pure tone averages and speech recognition scores from February 2011 to Table VI, the right ear is assigned a level one and the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.

The Board notes that it cannot apply the audiological findings from November 2004 and April 2006 as the findings did not include speech discrimination percentages.  In any case, the average threshold results were lower than the findings from February 2011 and would not have resulted in a compensable rating.  

The August 2003 audiological examination addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner in August 2003 noted that the Veteran was having significant difficulty hearing and understanding conversation as a result of his hearing loss.  The examiner however noted that the degree of loss present is not sufficient to interfere with most normal conversation.  

Therefore, a compensable disability rating for bilateral hearing loss is not warranted based on any audiological findings of record.  For these reasons, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Higher Initial Rating - Skin Lesions of the Forearms

The Veteran's skin lesions of the forearms with scars from removal are rated under Diagnostic Code 7818 for malignant skin neoplasms.  Under that regulation, the disability should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  

Under the pertinent regulations, to receive a disability rating for scars on the forearms, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches (39 sq. cm), superficial without limitation of motion and cover an area of at least 144 square inches (929 sq. cm), superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).

The Veteran was afforded a VA dermatological examination in August 2003.  At that time, the examiner noted a history of multiple skin cancers.  The examiner noted a one inch scar over the right forearm, a one inch scar over the upper part of the right arm, a horizontal one inch scar over the middle of the right forearm, a punch biopsy scar over the distal right forearm, and a one inch scar over the dorsal aspect of the right wrist.  He also noted six scars on the left forearm consistent with squamous cell carcinoma excision.  None of the scars were associated with keloid formation, loss of underlying tissue, or significant disfigurement.  None of the scars are painful.  The examiner diagnosed dermatoheliosis and status post multiple excisions of multiple skin cancers.  

In an addendum, the examiner noted that the Veteran did not have any functional impairment due to his skin condition and has not lost any time from work due to the condition.  The examiner noted no ulceration or exfoliation.  The examiner noted that the scars cover less than 5 percent of the exposed areas and less than 5 percent of the entire body.  He found no tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  He did note hyperpigmentation and abnormal texture.  The scars on the left forearm are two scars of one inch on the dorsal side of the left forearm, two scars of one inch on the left middle forearm, one scar of one inch on the left lower forearm, and one scar of one inch on the left wrist.  The examiner diagnosed squamous cell carcinoma, status post cryosurgery of the left forearm with residuals of well healed scar.  

In an October 2005 private treatment record, the examiner noted multiple scars, but no concerning lesions.  On a March 2006 treatment record the examiner noted multiple keratotic lesions on the bilateral arms.  During an October 2008 VA treatment record, the Veteran reported a lesion on the right arm that had grown a bit.  The examiner found a few rough red macules, right forearm, with small scaly red patch measuring 1 cm with a 5 cm ring of inflammation surrounding it.  The examiner diagnosed no suspicious lesions, but did diagnose an erythematous patch on the right arm.  In March 2009, the Veteran again presented with a right forearm patch that was minimally scaly and incomplete.  In June 2009, A VA examiner noted a few scaly macules on the arms and a red annular patch with central clearing on the right forearm, a biopsy of which showed chronic inflammation.  In October 2009, the examiner noted right volar forearm 3.5 cm by 4 cm plaque of 1 mm red papules with mostly clear central area.  The examiner also noted a few scaly red macules on the forearms.  

In February 2011, the Veteran was afforded another VA examination.  The examiner noted a history of basal cell carcinoma, actinic keratosis, urticaria, perifollicular chronic inflammation, and solar elastosis.  The examiner noted that the Veteran awakes in the morning with a raised, erythematous, hive-like lesion in the forearm that will disappear and reappear in a new location adjacent to the original.  The examiner noted a 4 cm area of pinpoint follicular-centric erythematous macules with focal 3mm pink minimally scaly papule that had recently become raised on the left forearm.  On the right upper arm is an isolated erythematous crust lesion about 1.5 cm in diameter.  On the Veteran's bilateral arms and forearms, the examiner found multiple erythematous and flesh colored papules.  The examiner diagnosed localized keratosis pilaris of the bilateral upper extremities, actinic keratosis with recurrent basal cell carcinoma of the right upper extremity, mild perifollicular chronic inflammation of the right forearm, mild solar elastosis of the right forearm, and recurrent inflammatory reaction with recurrent urticaria of the right forearm.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a compensable disability rating for the skin lesions of the bilateral forearms.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable initial disability rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has very few symptoms of the bilateral forearms, to include redness and small lesions, which are addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran was noted to have difficulty understanding conversations.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examinations, except as noted above.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for a compensable initial disability rating for bilateral hearing loss.



ORDER

Entitlement to service connection for Duputrens contractions of the right hand is granted.

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.

Entitlement to a compensable disability rating for skin lesions of the forearms with scars is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


